DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the final recitation is awkwardly written and it is not clear if the melt tension is the only claimed property, i.e. a melt tension “when measured at 260°C and a take-up speed at strand break (broke) of 30m/min” (assumed interpretation for the purposes of this office action) or if the claim is reciting 1) a melt tension when measured at 260°C and 2) a take-up speed when measured at 260°C. This includes claims 11-15 as they depend from claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2016/136025 A1; using US PGPub 2017/0029620 as English language equivalent) in view of Fukui et al. (US 8,053,523). 
	Regarding claims 10-11, Sato teaches polyamide resin molding compositions, for articles exposed to high-pressure hydrogen, comprising A) polyamide 6 resin (remainder), B) 0.01 to 5 parts of a polyamide resin having a melting point lower than polyamide 6 (abstract; [0012]), C) 1 to 50 parts impact modifier ([0034]-[0041]), and further optional additives including 0.01 to 2 parts of heat resistance additives comprising copper compounds alone or in combination with alkali halide compounds 
	Sato teaches the C) impact modifier is preferably modified with an unsaturated carboxylic acid but does not specifically teach the degree of modification as 0.1 to 3 parts by weight per 100 parts by weight of the ethylene/α-olefin copolymer. However, Fukui teaches similar polyamide resin molding compositions, suitable for use in hydrogen tank articles, and also teaches ethylene/α-olefin copolymer impact modifiers which have been modified with a carboxylic acid (abstract; col 5-6). Fukui teaches the modification is within a range of 0.1 to 10 wt%, preferably 0.5-5.0wt%, to obtain better compatibility with the polyamide resin components and significantly improved impact resistance, as well as improved rigidity and gas-barrier properties (col 5 ln 63 to col 6 ln 32). Fukui and Sato are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyamide molding compositions suitable for use in high pressure hydrogen system articles, including as hydrogen tank liners. At the time of filing a person having ordinary skill in the art would have found it obvious to include the degree carboxylic acid modification as taught by Fukui in the carboxylic acid modified ethylene/α-olefin copolymer impact modifiers of Sato and would have been motivated to do so as Sato explicitly teaches doing such a modification for the purpose 
	Sato does not specifically teach the claimed melt tension of 20mN or more when measured at 260°C and a take-up speed at strand broke of 30 m/min or more when measured at 260°C of the polyamide composition. However, Sato and/or Sato in view of Fukui teaches and/or renders obvious the claimed composition comprising the claimed components present in the claimed amounts. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 12, Sato in view of Fukui renders obvious the polyamide molding composition as set forth above. Sato further teaches molded articles comprising the composition, wherein the molding methods employed include extrusion molding ([0062]), and wherein the produced article is exposed to high pressure hydrogen (abstract; [0016]; [0063]-[0064]). 
Regarding claims 13-14, Sato in view of Fukui render obvious the polyamide molding composition as set forth above. Sato further teaches the molded article having pipe-like shapes ([0062]) and teaches hoses, pipes and tubes for high-pressure hydrogen ([0063]).
	Sato does not specifically teach the standard deviation of thicknesses of parts as claimed. However, Sato teaches pipes, hoses and tubes formed by extrusion molding and it is noted that it would be obvious to change the size/proportion of material obtained from the method of Sato, as changes in size/proportion are found to be prima facie obvious and do not render the instant claims patentable (see MPEP 2144.04; see In re Rose, 220 F.2d 459, 105 USQP 237 (CCPA 1955); see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
	Regarding claim 15, Sato in view of Fukui render obvious the polyamide molding composition as set forth above. Sato further teaches extrusion molding of the polyamide producing tank liners ([0063]-[0064]) ([0062]), wherein the produced article is exposed to high pressure hydrogen (abstract; [0016]; [0063]-[0064]). Sato teaches the produced liner is laminated to a carbon-fiber-reinforced plastic layer ([0064]) by methods including thermal curing of the carbon-fiber-reinforced plastic layer on to the liner ([0065]-[0070]) (readable as thermal welding; instant welding). 



Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (WO 2016/080151 A1; using US PGPub 2017/0335999 as English language equivalent) in view of Fukui et al. (US 8,053,523). 
	Regarding claims 10-11, Ochiai teaches polyamide resin compositions, suitable for molded articles exposed to high-pressure hydrogen, comprising A) polyamide resin (remainder), B) 5-50 parts of an ethylene/α-olefin copolymer impact modifier that has been modified with an unsaturated carboxylic acid, (abstract; [0009]; [0025]; [0031]), and may further comprise optional additives including 0.01 to 2 parts of heat resistance additives comprising copper compounds alone or in combination with alkali halide compounds ([0038]-[0039]). Ochiai teaches the polyamide A) is a polyamide including up to 50 mol% of monomers including 6-aminocaproic acid ([0020]-[0022], examples) (instant ‘a’ polyamide 6 resin), and teaches the relative viscosity of polyamide A) is from 1.5 to 7.0 when measured at 25°C in a 98% sulfuric acid solution at a resin concentration of 0.01 g/ml ([0023]). Ochiai further teaches the copper compounds comprise cuprous iodide, cupric iodide, etc. ([0038]) (instant claim 11). Ochiai teaches the impact modifier is an ethylene/α-olefin copolymer impact modifier that has been modified with an unsaturated carboxylic acid in order to improve flexibility and heat cycle resistance ([0019]; [0031]).
	Ochiai teaches the impact modifier is preferably modified with an unsaturated carboxylic acid but does not specifically teach the degree of modification as 0.1 to 3 parts by weight per 100 parts by weight of the ethylene/α-olefin copolymer. However, Fukui teaches similar polyamide resin molding compositions, suitable for use in hydrogen tank articles, and also teaches ethylene/α-olefin copolymer impact modifiers 
Ochiai does not specifically teach the claimed melt tension of 20mN or more when measured at 260°C and a take-up speed at strand broke of 30 m/min or more when measured at 260°C of the polyamide composition. However, Ochiai and/or Ochiai in view of Fukui teaches and/or renders obvious the claimed composition comprising the claimed components present in the claimed amounts. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 
	Regarding claim 12, Ochiai in view of Fukui renders obvious the polyamide composition as set forth above. Ochiai further teaches molded articles comprising the composition, wherein the molding methods employed include extrusion molding ([0042]), and wherein the produced article is exposed to high pressure hydrogen (abstract; [0009]; [0042]-[0045]). 
	Regarding claims 13-14, Ochiai in view of Fukui renders obvious the polyamide composition as set forth above. Ochiai further teaches molded articles comprising the composition, wherein the molding methods employed include extrusion molding ([0042]), and the articles include pipe-like articles ([0042]) including hoses ([0011]-[0012]; [0043]-[0046]). 
Ochiai does not specifically teach the standard deviation of thicknesses of parts as claimed. However, Ochiai teaches pipes, hoses and tubes formed by extrusion molding and it is noted that it would be obvious to change the size/proportion of material obtained from the method of Sato, as changes in size/proportion are found to be prima facie obvious and do not render the instant claims patentable (see MPEP 2144.04; see In re Rose, 220 F.2d 459, 105 USQP 237 (CCPA 1955); see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
	Regarding claim 15, Ochiai in view of Fukui renders obvious the polyamide composition as set forth above. Ochiai further teaches molded articles comprising the .

	

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 8,053,523) in view of either Ochiai et al. (WO 2016/080151 A1; using US PGPub 2017/0335999 as English language equivalent) or Sato et al. (WO 2016/136025 A1; using US PGPub 2017/0029620 as English language equivalent), respectively. 
	Regarding claims 10-11, Fukui teaches polyamide resin compositions, suitable for forming tank liner materials, comprising A) 85-40 wt% of a polyamide resin, B) 5-30 wt% of a copolyamide, C) 10-30 wt% of an impact resistant material which is an ethylene/α-olefin copolymer that has been modified with 0.1-10 wt% of a carboxylic acid (abstract; col 5 ln 54 to col 6 ln 32), and may comprise further optional additives including heat-resistant materials (col 6 ln 33-40). Fukui further teaches A) is polyamide 6 having a relative viscosity of from 1.5 to 5.0 when measured at 25°C in a 96% sulfuric acid solution at a resin concentration of 1% (col 2 ln 35-53).

Fukui oes not specifically teach the claimed melt tension of 20mN or more when measured at 260°C and a take-up speed at strand broke of 30 m/min or more when measured at 260°C of the polyamide composition. However, Fukuki and/or Fukuki in view of Ochiai/Sato teaches and/or renders obvious the claimed composition comprising the claimed components present in the claimed amounts. A chemical composition and In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 12, Fukui in view of Ochiai or Sato, renders obvious the polyamide molding composition a set forth above. Fukui further teaches methods of molding including extrusion molding (col 6 ln 55-61).
	Regarding claim 15, Fukui in view of Ochiai or Sato, renders obvious the polyamide molding composition a set forth above. Fukui further teaches methods of molding including extrusion molding (col 6 ln 55-61). Fukui teaches forming tank liners (abstract), and teaches forming the tank liner from the polyamide molding composition, coating with a laser absorbing coating material and then laser welding (col 7).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of copending Application No. 17/262,627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polyamide molding compositions comprising substantially the same components present in substantially the same amounts. The difference in the copending claims is one of an intended use recitation in the preambles of ‘for extrusion-molded articles’ (instant) and of ‘for blow-molded articles’ (copending). However intended use/preamble does not impart a patentable difference. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 17/262,627 (reference application) in view of Fukui (US 8,053,523). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending application are directed to substantially similar polyamide molding compositions comprising substantially the same components present in substantially the same amounts. The difference in the copending claims is one of extrusion molding (instant) and blow molding (copending). However, Fukui .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JANE L STANLEY/Primary Examiner, Art Unit 1767